Citation Nr: 1822531	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  10-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral knee disability, to include as due to undiagnosed illness.

2. Entitlement to service connection for left hip disability, to include as due to undiagnosed illness.

3. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with depressive disorder and anxiety, currently rated as 50 percent disabling.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2015.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988, from June 1989 to September 1989, from November 1989 to December 1989, and from November 1990 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War. The Veteran had additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously remanded the claims in March 2013 and December 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2017, the Board remanded the claims for further development. Specifically, remand instructions directed the RO/AMC to obtain addendum opinions regarding the etiology of the Veteran's left hip and bilateral knee conditions, and refer the extraschedular component of the Veteran's increased rating PTSD claim to the Director of VA's Compensation Service. It does not appear these directives were completed before returning the claims to the Board. Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim for entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness, the most recent April 2016 VA examiner diagnosed bilateral patellar enthesopathy. The examiner found that this was likely a condition/disorder from the Veteran's childhood. The Board finds that this opinion does not contain adequate rationale. As such, a remand is warranted for an addendum opinion which addresses the nature and etiology of the diagnosed bilateral patellar enthesopathy.

With respect to the claim for entitlement to service connection for a left hip disability, to include as due to undiagnosed illness, during the August 2015 hip examination, the Veteran complained of pain to the posterior left hip. The examiner noted that the location of the pain was not in the hip but rather the lower back. 

During the April 2016 hip examination, the examiner diagnosed left hip strain. The Veteran reported that in 2005, he repeatedly hurt his back, which made him limp. The Veteran explained that his back pain became steady enough that he limped all the time.  The Veteran reported that he was told he had limped for so long the ball on his femur was no longer round.  The Veteran reported daily pain.  The Veteran reported flare-ups, which he described as increased pain from his back into his hip.  The examiner found that it was at least as likely as not that the Veteran's back/SI joint condition caused his body mechanics to become abnormal.  The examiner opined that it was less likely than not that the Veteran's hip condition was incurred in or caused by a specific in-service illness, event, or injury.  The examiner noted that the Veteran complained of left hip pain, which was actually attributable to his chronic back pain with sciatica.  The examiner noted that the Veteran's service treatment records did not show any documentation of any hip conditions during service.

The Board finds that remand is warranted for an addendum opinion which addresses the nature and etiology of the claimed left hip disability.  In particular, the examiner should clarify whether the Veteran has a separately diagnosed left hip disability that is secondary to his service-connected back disability (caused or aggravated by), or whether the Veteran's left hip complaints are actually symptoms of the service-connected back disability.

With respect to the claim for an initial increased rating in excess of 50 percent for PTSD with depressive disorder with anxiety, the evidence indicates that the Veteran's PTSD with depressive disorder with anxiety displays symptoms that are not contemplated by the rating criteria for a mental disorder.  In this regard, the August 2015 examiner attributed the Veteran's symptoms of constipation to the medications used to treat his service-connected PTSD with depressive disorder with anxiety and his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis, and his symptoms of diarrhea to his service-connected PTSD with anxiety.

Given these symptoms, it would be appropriate for the Director of VA's Compensation Service to consider whether an extraschedular rating is appropriate for the Veteran's PTSD with depressive disorder with anxiety.  The Board is unable to consider the assignment of an extraschedular rating in the first instance. Accordingly, after completing any other development deemed necessary, the RO/AMC should refer the extraschedular component of the Veteran's increased rating PTSD claim to the Director of VA's Compensation Service.  The Board also notes that the evidence discussed above suggests that the Veteran's service-connected lumbar spine degenerative joint disease with ankylosing spondylitis displays symptoms that are not contemplated by the rating criteria for the spine (constipation caused by medications used to treat the back).  Although the Board does not have jurisdiction over this claim, any extraschedular consideration should also consider the collective impact of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. § 3.321(b) (2017).

With respect to the claim for entitlement to a TDIU prior to August 31, 2015, the Board concludes that further development and adjudication of the Veteran's claim for an initial increased rating for the service-connected PTSD may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who provided the April 2016 opinion regarding the Veteran's claimed bilateral knee disability to obtain an addendum opinion. If the April 2016 examiner is not available, the claims file should be reviewed by another examiner.  The claims file, including a copy of this remand, should be reviewed by the examiner. If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination. The examiner is asked to:

a) Indicate if the diagnosed bilateral patellar enthesopathy constitutes a congenital defect, a congenital disease, or an acquired disorder or injury;

(For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while a congenital disease is "capable of improving or deteriorating.")

b) If the Veteran has a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c) If the Veteran has a congenital disease, opine whether this disease or disorder clearly and unmistakably (obviously or manifestly) existed prior to the Veteran's active service and, if so, whether it was clearly and unmistakably NOT aggravated by service;

(In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.)

d) If the examiner finds that the bilateral patellar enthesopathy is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2. Return the claims file to the examiner who provided the April 2016 opinion regarding the Veteran's claimed left hip disability to obtain an addendum opinion.  If the April 2016 examiner is not available, the claims file should be reviewed by another examiner.  The claims file, including a copy of this remand, should be reviewed by the examiner. If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner is asked to:

(a) Clarify whether the Veteran has a diagnosed left hip disability, separate from his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis.

The examiner should reconcile any findings with the August 2015 and April 2016 examination findings, to include the diagnosis of a left hip strain.

If the Veteran has a currently diagnosed left hip disability, separate from his service-connected lumbar spine degenerative joint disease with ankylosing spondylitis, the examiner should:

(b) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed left hip disability was caused by the service-connected lumbar spine disability.

(c) Indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed left hip disability was permanently worsened beyond normal progression (aggravation) by the service-connected lumbar spine disability.

In formulating the opinions, the examiner should note and discuss the Veteran's reports that he was told he had limped for so long (due to his service-connected lumbar spine disability), the ball on his femur was no longer round.  The examiner should also note and discuss the April 2016 findings that it was at least as likely as not that the Veteran's back/SI joint condition caused his body mechanics to become abnormal

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. Refer the case to VA's Director, Compensation Service, for consideration of whether the Veteran is entitled to an extraschedular rating for his service-connected PTSD with depressive disorder with anxiety, to include consideration of the collective impact of the Veteran's service-connected disabilities (PTSD and lumbar spine) to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.

4. Upon completion of the above, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

5. After completing the above development, and any additional development deemed necessary, readjudicate the claims, to include entitlement to a TDIU prior to August 31, 2015. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




